                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ROLANDO CASTELLANOS,                                  Case No. 17-cv-01307-JD
                                                        Petitioner,
                                   8
                                                                                              ORDER LIFTING STAY
                                                 v.
                                   9

                                  10    SCOTT FRAUENHEIM,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Rolando Castellanos, a California prisoner, filed a pro se petition for a writ of habeas

                                  14   corpus pursuant to 28 U.S.C. § 2254. The case was stayed so petitioner could exhaust further

                                  15   claims. The California Supreme Court denied a petition for review, and petitioner seeks to lift the

                                  16   stay.

                                  17           Petitioner has not indicated the claim or claims he exhausted. Petitioner previously

                                  18   asserted for federal habeas relief that (1) the trial court violated his right to call a witness and

                                  19   present a defense by failing to order the sheriff to locate a witness; (2) the trial court erred by

                                  20   failing to declare a mistrial and counsel was ineffective for failing to object to extending jury

                                  21   deliberations; (3) the jury was not properly instructed on the defense of justifiable homicide while

                                  22   making a citizen’s arrest which prevented petitioner from presenting a complete defense; and (4)

                                  23   the trial court abused its discretion in denying an evidentiary hearing regarding a juror’s possible

                                  24   concealment of bias during voir dire. He stated that he needed to exhaust the claim regarding the

                                  25   trial court’s failure to declare a mistrial and that counsel was ineffective. Petitioner shall either

                                  26   file a second amended petition setting forth all the exhausted claims or he may indicate that the

                                  27   above claims have been exhausted and are the claims he seeks to pursue.

                                  28
                                   1                                             CONCLUSION

                                   2          1.      The stay is LIFTED and the case is REOPENED.

                                   3          2.      Within twenty-one (21) days of service of this order, petitioner must either file a

                                   4   second amended petition with the exhausted claims he wishes to pursue or indicate that the claims

                                   5   noted above are accurate and exhausted.

                                   6          3.      Petitioner must keep the Court informed of any change of address and must comply

                                   7   with the Court’s orders in a timely fashion. Failure to do so may result in the dismissal of this

                                   8   action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). See Martinez v.

                                   9   Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).

                                  10          IT IS SO ORDERED.

                                  11   Dated: December 11, 2018

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                    JAMES DONATO
                                  14                                                                United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        ROLANDO CASTELLANOS,
                                   4                                                          Case No. 17-cv-01307-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        SCOTT FRAUENHEIM,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on December 11, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Rolando Castellanos ID: AT2857
                                       Folsom State Prison
                                  18   P.O. Box 950
                                       Folsom, CA 95763
                                  19

                                  20

                                  21   Dated: December 11, 2018

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          3
